

117 HR 3253 IH: Impaired Driving Study Act of 2021
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3253IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mrs. Lesko (for herself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the National Highway Traffic Safety Administration to conduct a study on motor vehicle safety and impaired driving, and for other purposes.1.Short titleThis Act may be cited as the Impaired Driving Study Act of 2021.2.NHTSA study on motor vehicle safety and impaired driving(a)StudyThe Administrator of the National Highway Traffic Safety Administration, in consultation with the heads of other Federal agencies, as appropriate, shall conduct a study on the ways in which the Administration can improve motor vehicle safety, as defined in section 30102(a) of title 49, United States Code, to address impaired driving, including alcohol, marijuana, and opioid-impaired driving.(b)ReportNot later than 2 years after the date of the enactment of this Act, and biannually thereafter until the results of the study required by subsection (a) have been included as required by paragraph (3), the Secretary of Transportation, in consultation with the heads of other Federal agencies, as appropriate, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains the following:(1)A description of the activities undertaken to conduct the study required by subsection (a).(2)An update on the progress of the study required by subsection (a).(3)After the study required by subsection (a) has been completed, the results of the study.